DENNIS, Judge,
concurring.
I respectfully concur.
I agree with the majority’s determination, that the question asked by the prosecutor was not sufficiently prejudicial to warrant a reversal over and above the trial judge’s admonition. However, I disagree with its implication that the Jackson v. Virginia due process sufficiency of evidence test has anything to do with assessing the prejudice to defendant’s case. The question here is more in the nature of whether the error or improper conduct was harmless. See State v. Gibson, 391 So.2d 421 (La.1980).